Citation Nr: 1230498	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-25 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for vaginitis.  

2.  Entitlement to service connection for endometriosis resulting in residuals of a hysterectomy with bilateral salpingo-oophorectomy.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1974, and from December 1974 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

The issues on appeal were initially characterized as service connection for a chronic gynecological disorder; however, as vaginitis and endometriosis resulting in residuals of hysterectomy with bilateral salpingo-oophorectomy are distinct disabilities, they are hereafter addressed separately.  As such, the issues on appeal are as reflected on the title page of this decision.

The Veteran was afforded a Travel Board hearing in August 2009.  In April 2012 the Veteran was afforded a second Board hearing before another Veterans Law Judge.  Transcripts of these hearings are associated with the claims folders.

By law, an appeal can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel for appellate review. 

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Under these circumstances where a "claimant's appeal is assigned to a Board panel in a piecemeal fashion," the Court held in Arneson that the "claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case."  Arneson, slip op. at 10. 

In the present case, the Veteran waived her right to appear at an additional hearing before a third Veterans Law Judge both orally at her April 2012 hearing, and via her representative in May 2012. 

This appeal was previously before the Board in February 2010, at which time the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for gynecological disorders was reopened and entitlement to service connection for gynecological disorders was remanded in order to afford the Veteran a VA examination and obtain a nexus opinion.  The Veteran was afforded a VA examination in May 2010 that addressed the Veteran's vaginal infections, and in October 2010 to address the Veteran's endometriosis resulting in residuals of hysterectomy.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to the issue of service connection for vaginal infections.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  For the reasons discussed below, however, the Board finds that another VA examination regarding entitlement to service connection for endometriosis resulting in residuals of a hysterectomy and bilateral salpingo-oophorectomy is necessary.

The issue of entitlement to service connection for endometriosis resulting in residuals of a hysterectomy with bilateral salpingo-oophorectomy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence indicating that vaginitis preexisted service.  

2.  Chronic vaginitis is attributable to service.  


CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been sound at entry with regard to her gynecological conditions.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 
38 C.F.R. § 3.304(b) (2011).

2.  Chronic vaginitis disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim of entitlement to service connection for vaginitis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision.

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

With regard to entitlement to service connection on a direct incurrence basis, establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran has not alleged, and the evidence does not suggest that she engaged in combat.  As such, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) relating to combat presumptions are not for application. 

Factual Background

During her first period of service from June 1973 to June 1974, service treatment records show that on entrance in May 1973 the Veteran reported having then or in the past experienced painful urination, and the examiner indicated that this referenced painful urination with a yeast infection.  The examiner indicated that the Veteran was pelvically and vaginally normal.

Just prior to her second period of service, in October 1974 the treatment records show that the Veteran reported experiencing mild vaginal discharge.  A pelvic examination with a pap smear was done October 9, 1974, and it was indicated that the Veteran was vaginally normal.  During her second period of service, from December 1974 to September 1976, the Veteran reported experiencing acute abdominal pain radiating to her lumbar region in March 1975.  In March 1976, while six months pregnant, the Veteran reported experiencing abdominal cramps, back pain, no bleeding, and diarrhea.  She told the doctor that she did not believe her pain was attributable to pregnancy.  In July 1976, records from Madigan Army Hospital show that the Veteran delivered a baby.  In September 1976 she reported that she was experiencing "female" problems.  On separation examination, however, the examiner indicated that the Veteran was pelvically normal according to a November 1975 examination.

Private treatment records from Puyallup Tribal Health Clinic, dated from 1976 to 1986 show that the Veteran was treated for various gynecological symptomatology.  In December 1976 the Veteran had a trichomonas infection for which she was prescribed Flagyl.  In April 1977 the Veteran reported experiencing increased discharge, itching, and burning.  A thick yellowish discharge was observed.  The Veteran was assessed as having endomitritis, and prescribed Ampicillin.  In May 1977 the Veteran reported experiencing urinary frequency and abdominal pains, and was determined to be approximately 6 to 8 weeks pregnant.  Treatment notes show that she terminated the pregnancy, and reported experiencing yellowish discharge again within days of the abortion.  In December 1977 the Veteran had a white vaginal discharge on examination.  In September 1981 the Veteran had a large amount of greenish vaginal discharge on examination, and was assessed as having trichomonas vaginitis, and treated with Flagyl.  In August 1982 she reported experiencing nonspecific vaginitis, and was advised to use various prescription medications, as well as creams and douches.  In September 1982, the Veteran was prescribed Spectrobid for a vaginal infection.  In December 1984 a Flagyl prescription was called in, and in March 1985 Lotrimin vaginal tablets were prescribed.  In February 1986 the Veteran again described experiencing vaginal itching for the previous two months, as well as a yellow-green discharge.  She was assessed as having nonspecific vaginitis, and prescribed Flagyl.

Private treatment records from Blackfeet Tribal Clinic IHS, Blackfeet PHS Indian Hospital, and Blackfeet Community Hospital, dated from 1985 to 1998 show that the Veteran was treated for various gynecological symptomatology.  In July 1986 she reported experiencing pelvic pain, green discharge, and spotting.  She reported experiencing dysmenorrhea and left lower quadrant pain for approximately four months, but no heavy bleeding.  She indicated that she had experienced a foul, greenish-yellow vaginal discharge, and itchiness for approximately two weeks.  There was a history of trichomonas four months earlier.  The Veteran was assessed as having yeast vaginitis, a possible ovarian cyst, and dysmenorrhea.  She was advised to use Monistat vaginal cream.  Again in August 1986 the Veteran reported vaginal bleeding, as well as itchiness and a foul smell.  In September 1986 the Veteran reported that she continued to experience a yeast infection characterized by a white discharge.  Vaginitis was diagnosed, and treatment included Flagyl and Monistat.  In December 1986 the Veteran called to report that she was experiencing vaginitis, and she was again prescribed Flagyl.  In March 1987 she reported experiencing intermittent vaginal infections, and that she currently experienced a brownish-green discharge and itchiness.  She was diagnosed as having Gardnerella vaginitis and prescribed Erythromycin.  In April 1987 the Veteran returned to the doctor because she was experiencing a white discharge.  She was diagnosed as having vaginitis, and was treated with various prescriptions, to include Flagyl and Monistat.  In May, July, and August 1987 the Veteran continued to be treated with varying medications for vaginitis, characterized by discharge and itchiness.  In September 1987 her diagnosis was of chronic vaginitis.  In December 1989, the Veteran again requested and was prescribed medication to treat a vaginal discharge, and in January and February 1990 treatment for vaginitis was specifically prescribed.  In March 1990 the Veteran reported experiencing frequent vaginal infections, and on pelvic examination a brown discharge was present. 

Treatment records from Indian Health Services dated from 1990 to 1991 show the Veteran continued to be treated for symptoms of vaginal discharge and itchiness, diagnosed as vaginitis, at times referred to as monoilial.  She was additionally treated for endometritis in 1990.  

Private treatment records from William McMahan, M.D., dated from 1995 to 2005 show that the Veteran continued to report experiencing symptoms of vaginal odor, discharge, dryness and irritation.  Gardnerella was confirmed on numerous occasions.  She continued to be diagnosed with vaginitis, and a mild atrophic appearance was observed.  Treatment continued in the form of oral medications and creams.  She was also assessed as having vulvovaginitis.

A letter received in February 2007 from the Veteran's ex-husband, to whom she was married during service, indicated that the Veteran had experienced several gynecological problems during service.

VA treatment records dated from 1995 to 2007 show that the Veteran continued to report intermittently of symptoms including vaginal discharge and itching, and be treated with Flagyl.  At times Gardnerella was present, or yeast infection.  In September 2006 she was assessed as having an atrophic vagina.

Private treatment records from Pinnacle Women's HealthCare show that in October 2007 the Veteran was seen with chronic issues of vaginitis, and her examination was within normal limits with the exception of atrophic vaginitis.

In May 2008 VA examiner, James E. Nickel, M.D., reviewed the Veteran's history and records and indicated that the Veteran had vaginal infections prior to service, which she was told were monoilial infections, and monilial, Gardnerella and trichomonas infections in service.  The examiner indicated that while in service the Veteran had recurring infections and increasing pelvic pain.  Ultimately the examiner provided an opinion that the Veteran had documented monilial vaginitis prior to service, but not Gardnerella or trichomonas, which he indicated had occurred in service.  In July 2008 the examiner provided a negative nexus opinion, which indicated that the Veteran had recurrent infections of both monoilial and trichomonas in service, and culture-positive Gardnerella on two occasions treated on the basis of symptoms.  The opinion is unfortunately incoherent, because it indicates the dates of these findings were previously indicated, yet the reasoning does not include all of the referenced dates on which he based his opinion.  

In August 2009 the Veteran was afforded a Travel Board hearing wherein she asserted that she experienced problems with vaginitis since service.  Specifically, she recalled starting to experience bad vaginal problems while stationed in Germany, and as early as basic training.  The Veteran discussed her belief and frustration that her case had been lost and mishandled from the time of her original claim, and how treatment records from Kaiser Permanente were not associated with the record because they had been destroyed by the time her claims folder was located.  She indicated, however, that she recalled being diagnosed as having trichomonas, which Dr. McNaughton also referred to.  She indicated that she recalled being told she had trichomonas during service while in Germany, and being given medication for it.  

In a February 2010 decision, the Board determined that the May and July 2008 VA medical opinions were not sufficiently clear or conclusive for determination of service connection, and after reopening the Veteran's claim, remanded it to obtain another examination.

VA treatment records from 2002 to 2010 were associated with the claims folder.  The Veteran continued to seek treatment for vaginal discharge and was prescribed Flagyl.  

In May 2010 another VA examination was afforded the Veteran by Dr. Nickel, who is Board Certified in Obstetrics and Gynecology.  The examiner indicated that the Veteran had monoilial and yeast infections, and had been treated with antifungal drugs and Flagyl.  He indicated that she had been seen in the Emergency Room early in her military career and had culture-positive infections, vaginitis and vaginosis.  The Board observes that diagnoses of vaginosis and vaginitis are not evident in the service treatment records.  The examiner indicated that the Veteran had vaginal infections that were of yeast bacteria and trichomonas.  On examination, there was evidence of atrophy, but no marked inflammation or infection, such that a culture was not taken.  The examiner opined that the Veteran's infections were present in the military and would therefore be service related.  

In April 2012 the Veteran was afforded another hearing before the Board, wherein she emphasized the continuity of her symptomatology.  The Veteran indicated that during basic training she had yeast infections, and would borrow over-the-counter medications as needed.  She indicated that she experienced spotting and vaginal pain throughout service, and since service.  She indicated that it was discouraged to seek medical attention unless there was an emergency, and that she did not understand that it was not normal to have such infections.  Following service, the Veteran indicated that she continued to experience symptoms such as a vaginal discharge.  She reported that she had limited sex due to her chronic vaginitis.  

In May 2012 the Veteran's representative submitted an Informal Hearing Presentation in which he included a reference to Lentz, Comprehensive Gynecology: Expert Consult as indicating that symptoms of vaginitis included vaginal discharge, vaginal odor, burning, dyspareunia, and spotting.  The representative also included a note from Evaluation of Women With Symptoms of Vaginitis discussing how vaginitis could be categorized into clinical subtypes, candidiasis, trichomoniasis, and bacterial vaginosis, which had differing characteristics of discharge color, consistency and odor.  The representative then discussed the Veteran's treatment history from 1973 to 2010, including her reports of in-service infections and treatment records indicating a mild vaginal discharge.  The representative listed the Veteran's post-service treatment, including multiple instances of treatment for reported vaginal discharge, with diagnoses to include vaginitis.  

Legal Analysis

The above evidence reflects that the Veteran has chronic vaginitis, and raises the issue of whether the vaginitis preexisted service.  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  

On the June 1973 enlistment examination, the Veteran was pelvically and vaginally normal.  While the Veteran indicated in the contemporaneous report of medical history that she had or previously experienced painful urination, and the examiner clarified this was painful urination with a yeast infection, such an indication does not reflect that a defect, infirmity, or disorder was "noted" at entry into service.  See 38 C.F.R. § 3.304(b)(1) ("History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions").  Thus, notwithstanding the Veteran's report of having or having had painful urination, and the examiner's indication that this reference was in relation to a yeast infection, the Veteran is presumed to have been sound at entry into service.  There is no separation examination for the Veteran's first period of service.  

The Veteran had an examination on re-entry into service in December 1974.  It was noted that pelvic examination with a pap smear was done October 9, 1974, and the box indicating normal vaginal was marked.  Thus, the Veteran is presumed to have been sound at entry into service.  The separation examination in September 1976 also noted that the Veteran was pelvically normal according to examination in November 2005.  

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir.2004).

As evidenced by its VA examination request, the Board found that the above evidence did not provide a sufficient answer to the question whether there was clear and unmistakable evidence that vaginitis preexisted service and was not aggravated thereby.  After reviewing the evidence the Board finds no abnormal notation of vaginitis on entrance into service, and indications that the Veteran was vaginally normal.  Although Dr. Nickel's May 2008 report indicated that the Veteran reported having monoilial infections prior to service, at her August 2009 Travel Board hearing she indicated that her vaginal problems started only as early as basic training.  Furthermore, the Veteran while competent to describe the symptoms she experiences, is not competent to identify the type of infections that she had, and thus, would not be competent to report that she had monilial infections prior to service.  Consequently as the evidence does not clearly and unmistakably show that chronic vaginitis preexisted service, the Veteran is presumed to have been sound at entry into service for each period of service.  

It does not necessarily follow, however, that the unrebutted presumption of soundness will lead to service connection for the disease or injury.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has carefully considered the Veteran's pleadings regarding her history of vaginal infections and related symptomatology.  In this case, the Veteran is competent and credible to report experiencing such symptoms as vaginal discharge, odor, and pain since service because this requires only personal knowledge as it comes to her through her senses.  The Veteran is competent to testify as to her observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Layno, 6 Vet. App. at 470.  The Veteran has provided detailed and consistent reports of vaginal symptomatology and the Board finds she is credible in describing her symptomatology.  

In sum, the Veteran described experiencing difficulties with vaginal infections since service.  In addition, service treatment records show that she reported experiencing female problems, and she has testified that her vaginal problems began as early as basic training, and that she experienced spotting, vaginal pain, and vaginal discharge since service.  Private and VA medical records from 1976 forward show that the Veteran had vaginal infections, and was treated with varying prescription medications.  The Board finds that the Veteran's reported continuity of symptomatology coupled with the treatment records documenting treatment since service for vaginal infections is of great probative value.

Here, the most probative evidence establishes that the Veteran has vaginitis, that is due to service.  


ORDER

Service connection for vaginitis is granted.  


REMAND

Private treatment records from Dr. McMahan show that the Veteran was diagnosed as having endometriosis by laparoscopy in 1992, and in 1995 underwent a vaginal hysterectomy with bilateral salpingo-oopherectomy to relieve such reported symptoms as severe pain with ovulation, diarrhea, and irregular periods.  

In October 2010 an opinion based on records review was obtained regarding whether the Veteran's endometriosis with residuals of hysterectomy treatment was related to service.  In providing a negative nexus opinion, the examiner's rationale focused on endometritis associated with an elective abortion in 1977 and finding that this had no relation to endometriosis.  The examiner then focused on a lack of documented evidence of endometriosis from 1986 to 1990, with the diagnosis first arising in 1992.

As such, the opinion is inadequate because it failed to account for the Veteran's reported symptomatology, and also failed to provide an explanation regarding its conclusion that endometritis was unrelated to endometriosis, especially in light of the earlier opinion from Dr. McMahan that these conditions could be confused.  Further, the Veteran has since provided hearing testimony in which she explained that although medical records show that she contemplated having an abortion in 1977, she did not have an abortion, but rather miscarried and may have had a related dilation and curettage.  As such, the factual basis underlying the incomplete rationale was incomplete at the time of the opinion, thereby rendering the examination as a whole inadequate.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, as the Veteran and her representative have emphasized, the February 2009 remand instructions requested an examiner who was certified in gynecology; however, the examiner indicated that she was an internist.  On remand, the requested opinion should be provided by a specialist who is Board Certified in gynecology, and who reviews the Veteran's entire claims folder, including medical records and lay accounts of her symptomatology in order to provide a thorough rationale.  

At her April 2012 hearing, the Veteran described experiencing pelvic pains, including during intercourse, and irregularity of her menstrual cycle starting in basic training.  The Veteran indicated that while she was stationed in Germany she sought medical care for the pelvic pain radiating to her back.  The Veteran indicated that the cramping, spotting and cervical pains continued after service.  As mentioned above, the Veteran clarified that she had possibly miscarried in 1977 and then had dilation and curettage, but that she did not at that time have an abortion.  Such testimony should be considered by the examiner in providing an opinion on remand.

Additionally, on remand, records of VA treatment dated after May 2010 should be associated with the claims folders.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA treatment records from the VA Montana Health Care System in Fort Harrison dated from May 2010 to the present should be obtained and associated with the claims folders.  

2.  An opinion should be obtained from an examiner with expertise in gynecology, and the credentials of the examiner should be noted.  The Veteran's claims file must be reviewed by the examiner.  

Following a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's currently-diagnosed endometriosis resulting in residuals of a hysterectomy is the result of, or is otherwise related to the Veteran's service.  

The examiner is requested to provide a rationale for any opinion expressed, and should discuss the applicable symptomatology as described by the Veteran.  Specifically, the examiner should refer directly to the Veteran's credible and competent personal reports of symptomatology while in service as well as her statements regarding the continuity of symptomatology.

3.  After undertaking any additional development deemed appropriate, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_______________________			_________________________
S. Gorham		M. Skaltsounis 
Acting Veterans Law Judge		Acting Veterans Law Judge
Board of Veterans' Appeals	 	Board of Veterans' Appeals



_________________________
H. N. Schwartz
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


